EXHIBIT 10.45

 

SUBSTITUTION AGREEMENT



This SUBSTITUTION AGREEMENT, dated as of December 19, 2016 (the “Agreement”), is
entered into by and between UIL HOLDINGS CORPORATION, a corporation duly
organized and existing under the laws of the State of Connecticut (“UIL”) and
AVANGRID, INC., a corporation duly organized and existing under the laws of the
State of New York (“Avangrid”).

RECITALS

WHEREAS, the predecessor company to UIL, UIL Holdings Corporation (“predecessor
UIL”) and The Bank of New York Mellon, a corporation organized under the laws of
the State of New York authorized to conduct a banking business, as Trustee
(“Trustee”), entered into an Indenture dated as of October 7, 2010 (the “Base
Indenture” and, as amended and supplemented to the date hereof, the “Indenture”)
to provide for the issuance of predecessor UIL’s unsecured senior debt
securities to be issued from time to time in one or more series as might be
determined by predecessor UIL under the Indenture;

WHEREAS, predecessor UIL and the Trustee have heretofore executed and delivered
the First Supplemental Indenture, dated as of October 7, 2010, pursuant to which
predecessor UIL issued its 4.625% Notes due 2020, in the aggregate principal
amount of $450,000,000 (the “2010 Notes”);

WHEREAS, on December 15, 2015, predecessor UIL merged with and into UIL, a
wholly-owned subsidiary of Avangrid.

WHEREAS, UIL, predecessor UIL and the Trustee have heretofore entered into a
Second Supplemental Indenture, pursuant to which UIL assumed all of the
obligations of predecessor UIL under the Indenture and the 2010 Notes;

WHEREAS, UIL, Avangrid and the Trustee intend to execute a Third Supplemental
Indenture (the “Third Supplemental Indenture”) pursuant to which Avangrid will
be substituted for UIL as issuer of the 2010 Notes and assume all of the
obligations and perform every covenant in the Indenture (including every
supplemental indenture) (collectively, the “Obligations”); and

WHEREAS, upon assumption of the Obligations by Avangrid, UIL shall be relieved
of all obligations and covenants under the Indenture;

NOW THEREFORE: in consideration of the premises and the covenants and agreements
provided for herein, and for other good and valuable consideration the receipt
of which is hereby acknowledged, UIL and Avangrid mutually covenant and agree as
follows:

SECTION I. Payments by UIL

UIL shall transfer, on December 19, 2016 (the “Transfer Date”), (i) to such
account as shall

be designated by Avangrid to UIL, an amount equal to $in respect of the market
value of the
aggregate outstanding principal amount of the 2010 Notes (the "Principal
Payment") plus

(ii) $in respect of the aggregate interest accrued under the 2010 Notes from and
including
the relevant last interest payment date up to but excluding the Transfer Date
(“Interest Payment”).

 

--------------------------------------------------------------------------------



[Signature Page to the Substitution Agreement]

SECTION 2. Assumption of Obligations by Avangrid



Upon receipt of the Principal Payment and the Interest Payment on the Transfer
Date, Avangrid shall assume all of the Obligations arising out of the execution
of the Third Supplemental Indenture, and UIL shall be simultaneously discharged
from such obligations.

SECTION 3. Effect of Headings.

The Article and Section headings herein are for convenience only and shall not
affect the construction hereof.

SECTION 4. Successors and Assigns.

All covenants and agreements in this Agreement by Avangrid shall bind its
successors and assigns, whether so expressed or not.

SECTION 5. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 6. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
New York.

IN WITNESS WHEREOF, the parties hereto have caused this Substitution Agreement
to be duly executed as of the day and year first written above.

UIL Holdings CorporationAvangrid, Inc.

By: /s/ Steven P Fauzza                                          By:/s/ Howard
Coon

Name: Steven P FauzzaName: Howard Coon

Title: Vice President, Controller & TreasurerTitle: Vice President & Treasurer

By: /s/ Leonard Rodriquez                                      By: /s/ Daniel
Alcain

Name: Leonard RodriquezName: Daniel Alcain

Title: General CounselTitle: Senior Vice President – Controller